UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 13-7630


VICTOR GLASCOE,

                  Plaintiff - Appellant,

          v.

H. SOWERS, Officer,

                  Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Ellen L. Hollander, District Judge.
(1:11-cv-02228-ELH)


Submitted:   April 23, 2014                   Decided:   May 6, 2014


Before NIEMEYER and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Victor Glascoe, Appellant Pro Se.   Stephanie Judith Lane-Weber,
John S. Nugent, Assistant Attorneys General, Nancy P. Tennis,
OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Victor     Glascoe     appeals    the    district    court’s    order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                       We

have     reviewed    the     record   and     find    no   reversible      error.

Accordingly, we affirm for the reasons stated by the district

court.     Glascoe v. Sowers, No. 1:11-cv-02228-ELH (D. Md. Sept.

20, 2013).       We dispense with oral argument because the facts and

legal    contentions      are    adequately    presented    in   the   materials

before    this    court    and   argument    would   not   aid   the   decisional

process.



                                                                         AFFIRMED




                                        2